                           Case 1:19-cr-00563-AKH Document 40 Filed 09/03/21 Page 1 of 4
AO 245B (Rev. 11 / 16)   Judgment in a Criminal Case
                         Sheet I



                                           UNITED STATES DISTRICT COURT
                                                        Southern District of New York
                                                                          )
               UNITED ST ATES OF AMERICA                                  )      JUDGMENT IN A CRIMINAL CASE
                                    v.                                    )
                                                                          )
                 Virgilio Acevedo De Los Santos                                   Case Number: 1: S1 19 Cr. 00563-01 (AKH )
                                                                          )
                                                                          )      USM Number: 30772-069
                                                                          )
                                                                          )        Clay Kaminsky/ AUSA, Matthew Hellman
                                                                           )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)           1, 2
                                      --------------------------------------
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                       Offense Ended               Count
 18 USC 1542                          Passport Fraud                                                          11/3/2015

 18 USC 1028(a)(7)                    Identity Fraud                                                          11/3/2015                      2



       The defendant is sentenced as provided in pages 2 through          _ _4___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not gui lty on count(s)
Ill Count(s)       All open counts                       D is      Ill are dismissed on the motion of the United States.
                 --~----------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in econonuc circumstances.

                                                                          7/28/2021
                                                                         Date of Imposition of Judgment




                                                                          Hon. Alvin K. Hellerstein , U.S.D .J.
                                                                         Name and Title of Judge
                          Case 1:19-cr-00563-AKH Document 40 Filed 09/03/21 Page 2 of 4
AO 245B (Rev. 11 / 16) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page _ _2__ of   4
 DEFENDANT: Virgil io Acevedo De Los Santos
 CASE NUMBER: 1: 19 Cr. 00563-0 1(AKH)

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  30 months, reduced by 24 months per USSG §5G1 .3 to account for time already served that the Bureau of Prisons ca nnot
  otherwise credit under 18 USC §3585(b ). The remaining 6 months sentence shall run consecutive to the state term imposed
  in Bronx County Supreme Court Case Number 00682-2016 .


     D The court makes the following recommendations to the Bureau of Prisons:




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                   D a.m.      D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 a _ _ _ _ _ _ __ _ _ __ _ ____ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                          By
                                                                                              DEPUTY UNITED STATES MARSHAL
                         Case 1:19-cr-00563-AKH Document 40 Filed 09/03/21 Page 3 of 4
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment -   Page       3      of        4
 DEFENDANT: Virgilio Acevedo De Los Santos
 CASE NUMBER: 1: 19 Cr. 00563-01(AKH)
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                    JVT A Assessment*                 Fine                          Restitution
 TOTALS            $ 200 .00                     $                                 $                            $



 D The determination of restitution is deferred until _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned .Payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                        Total Loss**               Restitution Ordered               Priority or Percenta~e




 TOTALS                               $                           0.00           $_______                  o_.o_o_

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine      D restitution.
       D the interest requirement for the            D    fine    •      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters           I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
 after September 13 , 1994, but before April 23, 1996.                                            ·
AO 245 8 (Rev. 11 /16)
                           Case 1:19-cr-00563-AKH Document 40 Filed 09/03/21 Page 4 of 4
                         Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments

                                                                                                             Judgment -   Page   4      of          4
 DEFENDANT: Virgilio Acevedo De Los Santos
 CASE NUMBER: 1: 19 Cr. 00563-01(AKH)

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ll'.l   Lump sum payment of$          200 .00             due immediately, balance due


               •    not later than                                   , or
               •    in accordance with
                                           •    C,
                                                       •    D,   •    E, or     D F below; or

 B     •       Payment to begin immediately (may be combined with             • c,       OD,or        D F below); or
 C     D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                              (e.g., months or years), to commence _____ (e .g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal                               (e.g. , weekly, monthly, quarterly) installments of $
                                                                                                              -------
                                                                                                                                 over a period of
                              (e.g., months or years), to commence         _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E     D Payment during the term of supervised release will commence within         _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and con-esponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant 's interest in the following property to the United States:



 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
